BOWEN, Presiding Judge.
In 1984, Mark Anthony Blackmon was convicted of robbery in the first degree and was sentenced to life imprisonment as a habitual offender. His conviction was affirmed on appeal without opinion. Blackmon v. State, 467 So.2d 969 (Ala.Cr.App.1985). In 1985, Blackmon filed a pro se petition for writ of error coram nobis, alleging both denial of counsel and ineffective assistance of counsel. Blackmon was appointed counsel. The petition was denied after an evidentiary hearing at which both Blackmon’s appointed trial counsel, John David Whetstone, and his appointed appellate counsel, James W. May, testified. This appeal is from that denial.
We have reviewed the transcript of the evidentiary hearing and the record of Blackmon’s trial. That review convinces this Court that Blackmon’s allegations were made in reckless disregard of the facts and are without legal or factual merit. The evidence against Blackmon was overwhelming and substantial. He has come nowhere near establishing that either trial or appellate counsel was ineffective under the standard of Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). The record demonstrates that, the facts being what they were, both trial and appellate counsel did the very best they could with what very little they had.
The judgment of the circuit court is affirmed.
AFFIRMED.
All Judges concur.